EXHIBIT 10.24

 

AMENDMENT No. 1 TO THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

The Amended and Restated Limited Liability Company Agreement of New Mountain
Finance Holdings, L.L.C., dated May 19, 2011 (the “Amended and Restated LLC
Agreement”), is hereby amended with this Amendment No. 1 (this “Amendment”),
which is entered into as of November 8, 2011, by and among New Mountain Finance
Corporation, a Delaware corporation (“New Mountain Finance”) and New Mountain
Finance AIV Holdings Corporation, a Delaware corporation (“AIV Holdings”).

 

RECITALS

 

WHEREAS, Section 10.2 of the Amended and Restated LLC Agreement provides in
relevant part that the Amended and Restated LLC Agreement may be amended by the
written consent of the holders of common membership units of New Mountain
Finance Holdings, L.L.C. (the “Common Membership Units”) representing a majority
of all the Common Membership Units then outstanding; provided, however, that no
amendment may adversely affect the rights of any holder of Common Membership
Units without the consent of such holder if such amendment adversely affects the
rights of such holder other than on a pro rata basis with other holders of
Common Membership Units; provided, further, that any amendment to Schedule B
pursuant to Section 4.12(c) of the Amended and Restated LLC Agreement will not
be deemed to adversely affect the rights of any holder of Common Membership
Units; and

 

WHEREAS, New Mountain Finance and AIV Holdings have each agreed to amend the
Amended and Restated LLC Agreement as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the agreements
and conditions contained herein, for good and valuable consideration, and
intending to be legally bound hereby, New Mountain Finance and AIV Holdings
agree as follows:

 

Section 1.               Definitions.  Capitalized terms used but not defined
herein shall have the meanings given to them in the Amended and Restated LLC
Agreement.

 

Section 2.               Amendment to the Amended and Restated LLC Agreement.

 

(a)           The text of Section 4.5 of the Amended and Restated LLC Agreement
shall be deleted and replaced with the following:

 

The Company shall pay, or cause to be paid, costs, fees, operating expenses and
other expenses of the Company, New Mountain Finance and AIV Holdings (including,
but not limited to, the costs, fees and expenses of attorneys, accountants or
other professionals and the compensation of personnel providing services to the
Company, New Mountain Finance or AIV Holdings, and, with respect to New Mountain
Finance only, any underwriter’s discount or other expenses paid or incurred in
connection with the issuance of New Mountain Finance Securities and any claims
for indemnification or advancement) incurred in pursuing and conducting, or
otherwise related to, the business and activities, including intended business
and activities, of the Company, New Mountain Finance and AIV Holdings, including
(i) for any acquisitions, financing transactions or any other transactions,
whether or not consummated, (ii) pursuant to the Administration Agreement and
the Investment Management Agreement and (iii) pursuant to any indemnification
agreements that the Company or New Mountain Finance may enter into from time to
time; provided, however, that the Company shall not pay any costs, fees or
expenses for any claims of indemnification or advancement to AIV Holdings.  For
the avoidance of doubt, any costs, fees, operating expenses and other expenses
incurred in connection with the Registration Rights Agreement shall be paid as
specified therein.

 

(b)           The text of Section 6.6 of the Amended and Restated LLC Agreement
shall be deleted and replaced with the following:

 

If and to the extent that payments of certain expenses by the Company constitute
gross income of New Mountain Finance or AIV Holdings by reason of being treated
as payments of expenses of New Mountain Finance or AIV Holdings, respectively,
such amounts will constitute guaranteed payments within the meaning of
Section 707(c) of the Code to New Mountain Finance or AIV Holdings,
respectively, will be treated consistently therewith by the

 

--------------------------------------------------------------------------------


 

Company and all Members, and will not be treated as distributions to New
Mountain Finance or AIV Holdings, respectively, for purposes of computing the
Members’ Capital Accounts.

 

Section 3.               Miscellaneous.

 

(a)           No Implied Amendments.  Except as specifically set forth in this
Amendment, the Amended and Restated LLC Agreement shall remain in full force and
effect and shall not be deemed to have been amended by this Amendment.

 

Counterparts and Signature.  This Amendment may be executed in separate
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one and the same instrument.  This Amendment
may be executed by electronic transmission, including by facsimile or electronic
mail, by each party hereto of a signed signature page hereof to the other party.

 

(b)           Governing Law.  This Amendment is to be construed in accordance
with and governed by the internal laws of the State of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the Parties.

 

[Remainder of Page Left Intentionally Blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

By:

/s/ Robert A. Hamwee

 

Name:

Robert A. Hamwee

 

Title:

Chief Executive Officer

 

 

 

NEW MOUNTAIN FINANCE AIV HOLDINGS CORPORATION

 

 

 

By:

/s/ Robert A. Hamwee

 

Name:

Robert A. Hamwee

 

Title:

Chief Executive Officer

 

New Mountain Finance Holdings, L.L.C., a Delaware limited liability company,
hereby agrees to be bound by, and abide by, all of the provisions set forth in
this Agreement.

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

 

 

By:

/s/ Paula Bosco

 

Name:

Paula Bosco

 

Title:

Secretary

 

--------------------------------------------------------------------------------